Cause No. 2001-PC-1263                                       ,   . _
                                                                         2015 JUL I U PM li- 13
IN THE MATTER OF ESTATE OF                         )   IN THE PROBATECOURT ,
                                                                             '          t-i*':. COUHTS
                                                                                          TY. TcXAS

ADMINISTRATOR FOR ESTATE OF KING)                      NUMBER ONE S*.. . -r-r—f{
        Petitioner                                 )
v.                                                 )

BEXAR COUNTY, ET AL                                )
        Respondents,                               )   FOR BEXAR COUNTY, TEXAS                        g

                           SUPPLEMENTAL NOTICE OF APPEAL                          Iv^ fe ^S
        Notice is hereby given by Petitioner Rowland J. Martin that, subject to t& reljef              *"
                                                                                   I«     •   «        t

requested in his pending "Motion To Abate Or Dismiss Without Prejudice" to tH8 E^Qh^Coujt                   *^ZJ

of Appeals in Case No. 04-15-00271 -CV, that his earlier notice of record is supplemented in ^              ? •'

order to appeal from the apparent overruling by operation of law of his motion for rehearing in


Probate Case No. 2001-PC-1263 to set aside the dismissal order granted in favor of Respondent

Bexar County tax authorities. The respondents include the County of Bexar, the City of San

Antonio, and the San Antonio Independent School District. Out of an abundance of caution,

Petitioner also appeals from the Probate Court's omission to file findings of fact and conclusions

of law in response to proposed findings and conclusions filed on June 19,2015. The non-filing

was previously noticed in a notice of late filing of findings arid fact and conclusions of law filed

in the Probate Court on July 10, 2015. Petitioner asserts that the overruling and withholding of

findings are fundamental errors under the circumstances within 42 U.S.C. 1983.

Dated: July 14, 2015                                   Respectfully Submitted,




                                                       Rowland J. Martin^
                                                       951 Lombrano
                                                       San Antonio, Tx 78207
                                                       (210)323-3849
                                CERTIFICATE OF SERVICE



       I delivered a copy of this, "supplemental Notice of Appeal," to Attorney Karen Evertson

c/o 411 S. Frio St., San Antonio, Tx., via email on July 14,,2015.



                                                     Rowland J. Marti